                                          Case 5:19-cv-08389-BLF Document 58 Filed 06/25/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     WILLIAM CAIN, et al.,                             Case No. 20-cv-00697-BLF
                                   8                    Plaintiffs,                        ORDER CONSOLIDATING CASES
                                   9             v.

                                  10     PORCH.COM INC., et al.,
                                  11                    Defendants.

                                  12     JESSE SEALE, et al.,                            Case No. 19-cv-08389-BLF
Northern District of California
 United States District Court




                                  13                    Plaintiffs,
                                  14             v.
                                  15     GOSMITH, INC., et al.,
                                  16                   Defendants.
                                  17

                                  18          In accordance with the reasons stated on the record and the agreement by the parties during

                                  19   the June 25, 2020 case management conference, the above-captioned actions are hereby

                                  20   consolidated for all purposes. Fed. R. Civ. Proc. 42(a). The master docket and master file for the
                                  21
                                       consolidated actions shall be Cain v. Porch.com Inc., Case No. 20-cv-00697-BLF (the “Cain
                                  22
                                       Action”) and the consolidated action shall bear the caption Cain v. Porch.com Inc. All orders,
                                  23
                                       pleadings, motions, and other documents shall, when filed and docketed in the master file, be
                                  24
                                       deemed filed and docketed in each individual case to the extent applicable. The operative
                                  25

                                  26   complaints in both of the two cases will be considered for the consolidated case and a consolidated

                                  27   complaint is not required.
                                  28
                                          Case 5:19-cv-08389-BLF Document 58 Filed 06/25/20 Page 2 of 2




                                             IT IS SO ORDERED.
                                   1

                                   2

                                   3   Dated: June 25, 2020
                                   4                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   5                                        United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
